Appeal by defendant from a judgment of the County Court, Suffolk County, rendered September 17, 1968, convicting him of five felony counts of possession of weapons. The appeal brings up for review an order of the same court entered September 18, 1968, which denied appellant’s motion for a new trial on the ground of newly discovered evidence. Judgment affirmed. The notice of appeal states that the appeal is from the judgment. However, the only argument in appellant’s brief relates to the propriety of the order denying a new trial. We find no merit to the appeal. Rabin, P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.